Citation Nr: 0022955	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The RO granted entitlement to 
service connection for PTSD, and assigned a 10 percent 
evaluation effective from March 5, 1997, the date of the 
veteran's claim.  

The veteran failed to report for two scheduled hearings at 
the RO, and there has been no further requests for another 
hearing under any circumstances.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

PTSD is productive of impairment reported as depression, 
sleep disturbances, recurrent nightmares, exaggerated startle 
response, some panic and suicidal thoughts, considerable and 
mostly inappropriately visceral anger, intrusive thoughts, 
flashbacks, disturbance of motivation and mood, difficulty in 
establishing work and social relationships, some memory 
problems, and Global Assessment of Functioning score of 50-
60.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991);  38 
C.F.R. §§ 3.102, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was trained as an armored crewman and served a 
tour of duty in Vietnam.  His decorations include a Vietnam 
Service Medal, Vietnam Campaign Medal, and Army Commendation 
Medal.

The veteran filed an original claim of entitlement to service 
connection for PTSD in March 5, 1997.

VA clinical records from early 1997 show the veteran had 
appeared to seek counseling and possible training with the 
State.  He was placed in a group setting.  He said at that 
time that he had received services for PTSD from VA in 
California.   

The initial VA psychiatric evaluation of record, conducted in 
September 1997, reflected the veteran's variable detachment 
to people and his emotional highs and lows.  During the low 
periods, he isolated himself and withdrew; he admitted that 
he worked his best when not around others.  He said that he 
was emotionally detached from his spouse and tried to avoid 
all feelings, masking them with other activities.  

The veteran had an impaired sleep pattern, a limited sense of 
the future, and periods of massive depression to the point of 
not caring anymore.  He was hypervigilant, had exaggerated 
startle response, did not like large crowds and was unable to 
relax. 

The veteran also denied "active" suicidal ideation although 
he admitted to "testing" himself with the outside parameters 
of safety when surfing, one of his activities when he was 
trying to get away from things that bothered him.   

The veteran reported that the power of his anger scared him 
and had caused him to seek help at the Vet Center.  

On examination he struggled to maintain tight control of 
himself.  His Axis IV finding for the diagnosed PTSD was said 
to be "severe to extreme"; Global Assessment of Functioning 
(GAF) score was "50-60".

Outpatient and therapy reports from later in 1997 are in the 
file.  Several incidents under "every-day circumstances" when 
he was overwhelmed with anger were recorded.  One incident in 
November 1997 involved his becoming infuriated at a woman in 
a grocery store who was rude to his son.  Another involved 
what he described in a work setting as racial slights.

Later in early 1998 the veteran was said to continue to meet 
regularly on an individual therapy basis and in an anger 
management group, but continued to have suicidal ideation and 
felt sadness, anger and frustration at his work situation 
where he saw no chance for advancement.

In a VA Form 21-4138 filed in April 1998, the veteran noted 
that he had had problems at work because of his PTSD, and his 
employer had advised him to seek counseling.  There had been 
some recent concern about his having to get work out of 
Hawaii.  

The veteran said that in 1998, because of excessive 
polysubstance abuse, his wife had forced him to go to VA for 
counseling.  He described himself as having been "awakened" 
by an incident at work when someone attacked him and he 
almost killed the person in response, an incident which 
recalled all the repressed Vietnam moments.  He said that 
since then, he had felt isolated, angry, depressed, and 
suicidal.

Subsequent treatment reports show ongoing problems with anger 
and acting out against others including at work.  In July 
1998 he had increased anxiety on coming to the Vet Center and 
reported that he resented being in such situations and tended 
to verbally lash out at co-workers.  He complained of 
frequent episodes of depression which were difficult to "get 
out of".  


The veteran was working more regularly so his financial 
stressors were decreased.  However, he stated that he often 
had suicidal ideation, and felt that his family and others 
would be much better off without him.

Clinical reports in the Fall of 1998 show the veteran had 
lost his job and was having problems finding work.  He had a 
particularly difficult week after being triggered by a radio 
show espousing violence which mentally sent him back to 
Vietnam.  Examiners felt that he should be seen bi-weekly and 
work on coping with dealing with escalation of his anger.  
Outpatient records show that he continued to be seen for 
ongoing bouts of anger and frustration, sleep disturbance and 
depression.

In a VA Form 21-4142 received in October 1998, the veteran 
reported that he had not been treated at any VA medical 
center other than the one at Hilo, Hawaii, as a primary 
source.  


General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, the Board notes that this case involves an appeal as 
to the initial rating of the veteran's psychiatric 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  In the case at hand, the Board 
finds that a staged rating is inappropriate.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).




The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

A 100 percent disability evaluation is warranted for PTSD 
with total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  




A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1999).

A 30 percent rating is assignable when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent episodes of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks on a weekly basis or 
less often, chronic sleep impairment, mild memory loss such 
as forgetting names, directions, recent events, etc.  

A 10 percent rating is assignable when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or, symptoms 
controlled by continuous medication.  A noncompensable rating 
is assignable when the disorder has been diagnosed but 
symptoms are not severe enough to either interfere with 
occupational and social functioning or to require continuous 
medication under Code 9411. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's contentions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded a 
comprehensive VA examination, and his psychotherapy reports 
have been associated with the claims file.  The veteran has 
had the opportunity to present his written arguments as to 
the severity of his  psychiatric disability, and was afforded 
the opportunity on two occasions to oral argument in this 
regard.  The Board is unaware of any additional evidence 
which has not already been requested and/or obtained that is 
pertinent to the veteran's claim.

The veteran's symptoms include depression, sleep disturbance, 
recurrent nightmares, exaggerated startle response, intrusive 
thoughts, disturbance of motivation and mood, difficulty in 
establishing work and social relationships, and of some 
significance, considerable anger (and some inappropriate 
acting out thereon) in all sorts of circumstances, actions of 
which are mostly disproportionate responses when compared to 
the nature of the perceived affront.  

Although the veteran has occasionally availed himself of some 
opportunities to work on abating or controlling the acting 
out on his anger, he is clearly reluctant to continue to do 
so, and has demonstrated himself to be rather resentful of 
such therapeutic circumstances.

The veteran apparently has virtually no satisfactory ongoing 
interaction or relationships with others and does not do well 
in ritualistic, regular, day-to-day exchanges with others 
such as in stores, etc.  More importantly, he has a difficult 
work record based primarily on his fits of anger in response 
to actions or perceived actions against him.  

The veteran's demonstrated GAF ranges from (at best) 50-60 in 
1997 which reasonably reflects considerable but not severe 
impairment.  However, the veteran's attending VA examiners 
have classified his level of disablement as progressively 
worsening and severe as well.  

The above clinical description of the veteran's psychiatric 
status permits the Board to conclude that PTSD more closely 
approximates the level of impairment contemplated in the 
evaluation of 50 percent.  38 C.F.R. § 4.7.

However, while the evidentiary record supports entitlement to 
an increased evaluation of 50 and not 30 percent in view of 
the above reported requisite criteria, it does not support 
entitlement to the next higher evaluation of 70 percent.  The 
criteria for a 70 percent evaluation contemplate occupational 
impairment; however, the veteran is not now demonstrated to 
be unemployed solely by virtue of his PTSD.  

The record shows that the veteran is actively seeking 
employment and having difficulty in so doing.  This 
difficulty has not been shown to be by virtue of his PRSD.  
And the veteran's social functioning in and of itself does 
not approach the level of impairment contemplated in the 70 
percent evaluation.

In this regard the veteran has some suicidal ideation but 
only rarely has he expressed some indication that he might 
act thereon, and then predominantly by some vague idea of 
killing himself by excessively or "risky" surfing (i.e., 
living dangerously) his life away.  He is not seemingly 
hampered by obsessional rituals of any kind which have 
interfered with his routine activities.  At no time has he 
been reported to exhibit illogical speech.  Panic may be an 
incidental clinical feature of his psychiatric constellation, 
but it is never near continuous.  

Depression has been a part of the symptomatic components, but 
has not affected the veteran's ability to function 
independently.  He has not neglected his personal appearance.  
As such, the Board does not find that the criteria for a 70 
percent evaluation have been met on the basis of the 
evidentiary record to date.

As the Board noted earlier, this case involves the initial 
grant of service connection for PTSD.  The Board finds no 
basis for assignment of "staged" ratings; however, the 
Board is of the opinion that the date of the awarded grant of 
an initial evaluation of 50 percent should be effective on 
March 5, 1997, the date of the veteran's claim for 
compensation benefits.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), and 
considered them.  However, the RO denied entitlement to 
increased compensation benefits on this basis.
The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran's PTSD has not required frequent inpatient care.  
In this regard, the record shows that his treatment has been 
limited to psychotherapy on an outpatient basis.  While the 
veteran may be unemployed at present, such unemployment is 
not shown to be entirely the result of his PTSD.  His 
psychiatric disability, on the basis of the evidence of 
record to date, has not been shown to markedly interfere with 
his employment endeavors.  

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 50 
percent evaluation for PTSD adequately compensates the 
veteran.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

